Citation Nr: 1106068	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1962.

This case was previously before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In a November 2009 decision, the Board denied 
the Veteran's claim seeking entitlement to a disability rating in 
excess of 20 percent for a service-connected chronic muscle 
strain and degenerative instability of the lumbar spine and 
increased the disability rating for the service-connected right 
knee to 20 percent.  The Board remanded the issue of TDIU 
pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part and parcel of a claim for an 
increased rating for a disability).  See also Norris v. West, 12 
Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  
The case has been returned to the Board for further appellate 
consideration.

The Veteran originally requested a hearing in his January 2006 
substantive appeal; however, in a January 2007 statement, the 
Veteran withdrew his request for a hearing.  The hearing request 
is therefore deemed withdrawn.  38 C.F.R.                  § 
20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for entitlement to a TDIU due to service-
connected disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In this case, the Board finds that the medical evidence currently 
of record is inadequate for the Director of the Compensation and 
Pension Service to opine on whether the Veteran's service-
connected disabilities are of such severity as to render him 
unable to secure and follow a substantially gainful occupation.  
38 C.F.R. § 4.16(b).

Specifically, the May 2009 VA examiner's report to which the 
Director cites, and on which the Director relies, includes the 
examiner's opinion that the Veteran's "present status probably 
amounts to disability retirement.  Considering his age and his 
various disabilities, it is reasonable to say that he has 
permanent and total disability."  Because the examiner expressly 
considered the Veteran's age and "various disabilities" in 
addition to his service connected disorders, his assessment is an 
insufficient basis upon which make a determination on the issue 
of a TDIU due to service connected disabilities.  See 38 C.F.R. 
§ 3.341, 4.19; see also 38 C.F.R. § 4.16(b).

On remand, the Veteran should be provided a new VA examination to 
determine whether the Veteran's service-connected disabilities 
are of such severity as to render him unable to secure and follow 
a substantially gainful occupation.  The VA examiner should 
consider the Veteran's service-connected disabilities, and not 
his age (born in August 1938) or his non-service-connected 
disabilities, when making this determination.

As the Director noted, the Veteran currently has the following 
service-connected disabilities:  chronic muscular strain 
superimposed on degenerative instability of the lumbar spine, 
rated 20 percent disabling; post traumatic degenerative arthritis 
and meniscus tears of the right knee, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; radiculopathy of the left 
lower extremity associated with chronic muscular strain 
superimposed on degenerative instability of the lumbar spine, 
rated 10 percent disabling; and bilateral hearing loss, rated 
noncompensable.  The Veteran's combined evaluation is thus 50 
percent disabling.

The claims file should be made available to, and be reviewed by, 
the VA examiner in connection with the examination, and the 
examiner's report should so indicate.  The rationale for any 
opinions and all clinical findings should be given in detail.  If 
it is not possible to provide an opinion without resulting to 
mere speculation, the examiner should state the reason(s) why.

Following completion of the above, the claims file should be sent 
to the Director, Compensation and Pension Service, for additional 
consideration.  38 C.F.R.            § 4.16(b).  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, lay statements, and all other factors having a 
bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
The Director should utilize the VA examiner's opinion requested 
by this remand to determine whether the Veteran's service-
connected disabilities are of such severity as to render him 
unable to secure and follow a substantially gainful occupation.  
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an examination, 
by an appropriate specialist, to determine 
whether the Veteran's service-connected 
disabilities are of such severity as to 
render him unable to secure and follow a 
substantially gainful occupation.  The VA 
examiner should consider the Veteran's 
service-connected disabilities, and not his 
age or his non-service-connected 
disabilities, when making this determination.  
The examiner should record pertinent medical 
complaints, symptoms, clinical findings, and 
comment on the functional limitation, if any, 
caused by the Veteran's service-connected 
disabilities.  The examiner should then opine 
whether the Veteran's service-connected 
disabilities, standing alone, prevent him 
from securing or following a substantially 
gainful occupation, without consideration of 
his nonservice-connected disorders.  The 
examiner should also indicate whether the 
service-connected disabil

The claims file should be made available to, 
and be reviewed by, the VA examiner in 
connection with the examination, and the 
examiner's report should so indicate.  The 
rationale for any opinions and all clinical 
findings should be given in detail.  If it is 
not possible to provide an opinion without 
resulting to mere speculation, the examiner 
should state the reason(s) why.

2.  After completion of the above, submit the 
claim for TDIU to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an evaluation under 
38 C.F.R. § 4.16(b), to determine whether the 
Veteran's service-connected disabilities are 
of such severity as to render him unable to 
secure and follow a substantially gainful 
occupation.  The Veteran's service-connected 
disabilities, and not his age or his non-
service-connected disabilities, should be 
considered when making this determination.  
Under 38 C.F.R. § 4.16(b), all of the 
Veteran's service-connected disabilities, as 
well as his employment history, educational 
and vocational attainment, lay statements, 
and all other factors having a bearing on the 
issue must be addressed.

In addition, the Director should utilize the 
VA examiner's opinion requested by this 
remand to determine whether the Veteran's 
service-connected disabilities are of such 
severity as to render him unable to secure 
and follow a substantially gainful 
occupation.

3.  After completion of the above, the Agency 
of Original Jurisdiction (AOJ) should 
readjudicate the claim for a TDIU due to 
service-connected disability.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


